DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 17/007,101. Claims 1-16 are currently pending.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Umemura (US 4934488 A).
	Regarding claim 1, Umemura discloses:
An elevator door lock, comprising: 
	a latch (latch 42, figure 6) that is moveable between a locking position (shown in figure 8) and a released position (shown in figure 6), the latch including a locking surface (second catching portion 42d, figure 6) configured to engage a stop (second catching portion 46c, figure 6) when the latch is in the locking position; and 
	a magnet (movable core 44a, figure 6) that is situated to magnetically attract a portion (first latching portion 42c, figure 6) of the latch (42) to selectively move the latch from the locking position into the released position.  
	Regarding claim 2, Umemura further discloses:
wherein the locking surface (42d) is near a first end (left end as shown in figure 6) of the latch (42), the portion of the latch (42c) that is magnetically attracted by the magnet (44a) is near a second end (right end as shown in figure 6) of the latch, and the latch pivots about a pivot axis (support pin 42a, figure 6) as the latch moves between the locking position (figure 8) and the released position (figure 6).  
	Regarding claim 4, Umemura further discloses:
wherein the magnet (44a) is supported for movement relative to the latch (42) between a first position (raised position angled to 42, figure 8) and a second position (lower position perpendicular to 42, figure 6), the latch is in the locking position when the magnet is in the first position (figure 8), the magnet attracts the portion of the latch when the magnet is in the second position, and the latch is in the released position when the magnet is in the second position (figure 6).  
	Regarding claim 5, Umemura further discloses:
wherein the magnet moves in one direction (vertically) between the first position (figure 8) and the second position (figure 6), and the latch moves in a different direction (latch 42 rotates) between the locking position (figure 8) and the released position (figure 6).  

Allowable Subject Matter
	Claims 3 and 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 3, the prior art of record fails to disclose or render obvious all of the limitations of the claim, particularly, gravity biases the second end in a downward direction to move the latch into the locking position, and the magnet attracts the portion against the bias of gravity to move the latch into the released position. The magnetic lock of Umemura does not operate in a manner that the portion of the latch is biased by gravity to maintain the latch in a locked position. The magnet of Umemura rather controls the position of the portion of the latch in both the locked and released positions. Gravity does not affect the position of the latch in Umemura. 
	Regarding claim 6, the prior art of record teaches magnets that are either stationary like the magnet shown in US 4529065 A, or are movable in a vertical direction as taught by Umemura. The prior art of record fails to disclose or render obvious a magnetic lock comprising all of the limitations of the preceding claims and also teaches the magnet moving in a horizontal direction. 
	Regarding claim 7, the prior art of record fails to disclose or render obvious the limitation of the second distance being shorter than the first distance. The second distance between the portion of the latch and the magnet is when the latch is in the released position. As shown in figures 6 and 8 of Umemura, the portion of the latch is a larger distance from the magnet in the released position (figure 6) than the distance between the portion of the latch and the magnet in the locked position (figure 8). 
	Regarding claim 8, the prior art of record fails to disclose or render obvious a magnet associated with the door mover for movement between a first position and a second position where the magnet does not attract the portion of the latch when the magnet is in the first position. The prior art teaches magnets that are mounted to stationary structures such as in the hoistway or on a stationary mounting plate above the car doors. For example, US 7823699 B2 teaches an electromagnetic door lock with the magnet mounted near the hoistway doors. US 9371680 B2 teaches a door locking device that is associated with the door mover, however, the permanent magnet is stationary and does not move between a first position and a second position. The prior art of record does not disclose a magnet that moves in association with the door mover and selectively attracts the latch based on the magnet’s position. Claims 9-16 depend from claim 8.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3413026 A, US 5174417 A, US 5386886 A, US 5823026 A, US 8136299 B2, US 9695015 B1, GB 601242 A, and JP H08165080 A are cited to show alternative variations of magnetic door locks. KR 101741220 B1 is cited to show an elevator interlock system with a movable magnet.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.M.L./Examiner, Art Unit 3654